Case: 14-50486      Document: 00512940792         Page: 1    Date Filed: 02/19/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals

                                    No. 14-50486
                                                                                      Fifth Circuit

                                                                                    FILED
                                  Summary Calendar                           February 19, 2015
                                                                               Lyle W. Cayce
UNITED STATES OF AMERICA,                                                           Clerk


                                                 Plaintiff-Appellee

v.

JORGE BEDOLLA-TALAVERA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:13-CR-1695


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *
       Jorge Bedolla-Talavera appeals his conviction for illegal reentry into the
United States, which resulted in a below-guidelines sentence of 40 months in
prison and a three-year term of supervised release. He argues that his rights
under the Confrontation Clause were infringed by the admission of a
Certificate of Nonexistence of Record (CNR) at trial and that the remaining
evidence is insufficient to support his conviction. The Government argues that


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50486    Document: 00512940792     Page: 2   Date Filed: 02/19/2015


                                 No. 14-50486

there is no Confrontation Clause violation because Bedolla-Talavera had an
opportunity to challenge the admission of the CNR pursuant to Federal Rule
of Evidence 803(10)(B) and that the evidence adduced at trial is sufficient to
uphold the conviction even absent the CNR.
      Under the Sixth Amendment, a criminal defendant has the right “to be
confronted with the witnesses against him.” Coy v. Iowa, 487 U.S. 1012, 1015
(1988). When, as is the case here, a Confrontation Clause claim was preserved
in the district court, it is reviewed de novo but is nonetheless subject to
harmless error review. United States v. Acosta, 475 F.3d 677, 680 (5th Cir.
2007).
      We decline to resolve the Confrontation Clause issue because our review
of the evidence adduced at trial convinces us that any error resulting from
admission of the CNR was harmless. Trial evidence showed that Bedolla-
Talavera was found lying on the ground, facedown, in the United States near
the Rio Grande, and that his pants were wet below the knees. He admitted
that he had no documentation, and he told the processing agent he was a
Mexican citizen. His Mexican birth certificate and a prior removal order were
admitted. This evidence sufficed to permit the jury to conclude that Bedolla-
Talavera did not have permission to apply for admission to this country.
Accordingly, admission of the CNR was harmless.           See United States v.
Martinez-Rios, 595 F.3d 581, 587 & n.7 (5th Cir. 2010). This evidence also
suffices to permit a reasonable jury to find beyond a doubt that Bedolla-
Talavera was guilty of illegal reentry. See United States v. Girod, 646 F.3d
304, 313 (5th Cir. 2011); 8 U.S.C. § 1326. The judgment of the district court is
AFFIRMED.




                                       2